PER CURIAM.
We reverse this workers’ compensation order denying appellant’s claim on the ground that it was barred by the two-year statute of limitations. The claim, which was filed on November 19, 1992, was filed within two years of appellant’s last injurious exposure to certain herbicides and pesticides at work. See Tokyo House, Inc. v. Hsin Chu, 597 So.2d 348 (Fla. 1st DCA 1992) (on mot. for clarification) (stating that in repeated trauma or exposure cases, an accidental injury may result from the cumulative effect of multiple exposures or traumas, which constitute repeated accidents); City of Miami v. Tomberlin, 492 So.2d 433 (Fla. 1st DCA 1986) (holding that although claimant was aware of lung and hearing injuries caused by exposure to noise and pollution at work as early as 1970, his 1984 claim was not barred by the statute of limitations, because his injuries resulted from ongoing exposure when he filed the claim).
REVERSED and REMANDED for further proceedings.
ERVIN, KAHN and DAVIS, JJ., concur.